Citation Nr: 0734645	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-30 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran was afforded a videoconference Board hearing on 
August 31, 2007.  A transcript of this hearing has been 
associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has stated that he injured his neck in service in 
the fall of 1966.  Specifically, the veteran has stated that 
he was hit in the head by a rear cargo door of a C-47 
aircraft.  He has stated that he did not seek medical 
attention following this incident, but that he had neck pain 
following the incident and sought treatment for a neck 
disability in 1970 immediately following his discharge.  The 
partial service medical records provided by the veteran show 
no complaint of neck pain and his separation examination in 
January 1969 showed a normal spine and musculoskeletal 
system.  

In January 2005, the veteran sought treatment from R. Kirby 
Reed, M.D., for treatment of neck pain.  At the time, the 
veteran reiterated the aforementioned statement of in-service 
injury and post-service treatment.  Dr. Reed diagnosed a 
disability of the cervical spine, but did not comment on any 
possible relationship to the veteran's period of service.  

In April 2005, the veteran submitted a statement from a 
former fellow service member who was purportedly stationed 
with the veteran in Vietnam in the fall of 1966.  In this 
letter, the author stated that he "recall[ed] a time when 
[the veteran] told [him] of a cargo door being dropped on his 
head" and that he remembered the veteran having a stiff neck 
for a period of time after this alleged accident.  

Of record is a May 2005 statement from the veteran.  In this 
statement the veteran indicated that all records regarding 
treatment for a cervical spine disability following service 
are unavailable because those physicians that treated him are 
no longer in practice.  

In August 2006, the RO received statements from the veteran's 
brother and a co-worker.  The veteran's brother stated that 
he remembered the veteran writing him in service stating that 
he was injured.  His brother also stated that since the 
veteran's discharge from service, the veteran had had 
continuous problems with his neck.  The veteran's co-worker 
stated that she had known the veteran for over 35 years and 
that the veteran had told her about a neck injury in service.  
This co-worker also stated that the veteran had had constant 
pain in his neck during the time she had known him and that 
she had often taken him for treatment.  

In October 2006, Dr. H. Gregory Jarrett authored a letter to 
the RO regarding treatment of the veteran's cervical spine 
disability.  He stated that he had treated the veteran for 
neck pain for over 23 years and that it was his opinion, 
based upon past history and medical/chiropractic probability, 
that the veteran's neck condition more likely than not began 
in service.  Dr. Jarrett did not discuss or mention the 
veteran's alleged in-service injury wherein he was hit in the 
head by a cargo door.  

The VCAA requires that a medical examination should be 
afforded unless "no reasonable possibility" exists that an 
examination would aid in substantiating the veteran's claim.  
Duenas v. Principi, 18 Vet. App. 112 (2004) (per curiam); 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  VA will 
provide a medical examination when necessary to decide the 
claim, and an examination is necessary if the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a currently diagnosed disability, or persistent 
or recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, and 
indicates that the claimed disability may be associated with 
the established event, injury, or disease in service.  
38 C.F.R. § 3.159 (2007).  

In the present case, a medical examination is necessary.  At 
his hearing, the veteran testified about a neck injury 
incurred when he was hit in the head by a cargo door of an 
aircraft.  He indicated that he had had continuing neck 
symptomatology following service.  The Board finds the 
veteran's testimony to be credible.  The personal statements 
of record, one of which was authored by a fellow service 
member, corroborate the veteran's contention.  There is, 
however, no clinical evidence documenting the treatment 
alleged by the veteran following service.  Accordingly, under 
these circumstances, the Board finds that a medical 
examination is necessary to decide the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to address the 
nature and etiology of his cervical spine 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
any current cervical spine disability is 
related to the in-service incident 
described by the veteran.  A rationale for 
all opinions expressed must be provided.  
If the examiner cannot reach a conclusion 
without resorting to speculation, it 
should be so stated.

2.  Then, after any additional indicated 
development, the RO should readjudicate 
the issue on appeal.  If the determination 
of this claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him and 
his representative a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



